IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christopher Lodge, Cathy Lodge,  :
Nolan Vance, Brenda Vance,       :
Richard Barrie, and Irene Barrie,:
                   Appellants    :
                                 :
               v.                :
                                 :
Robinson Township Zoning Hearing : No 813 C.D. 2020
Board                            :
                                 :
               v.                :
                                 :
Robinson Township, Range         :
Resources - Appalachia, LLC, and :
Moore Park, L.P.                 :



                                    ORDER


            AND NOW, this 6th day of October, 2022, it is ORDERED that the
above-captioned opinion filed August 4, 2022, shall be designated OPINION rather
than MEMORANDUM OPINION, and it shall be reported.




                                        ________________________________
                                        PATRICIA A. McCULLOUGH, Judge